Summit App. No. 28191, 2017-Ohio-5796. On review of an order certifying a conflict. The court determines that a conflict exists. The parties are ordered to brief the issue stated at page 1 of the court of appeals’ entry filed August 8, 2017: ‘Whether the post-release control notification of R.C. 2929.19(B)(2)(e) must include notification of the penalty provisions in R.C. 2929.141(A)(1)-(2), speeifi-eally, whether a trial court must inform an offender at the time of sentencing that the commission of a felony during a period of post-release control permits a trial court to impose a new prison term for the violation to be served consecutively with any prison term for the new felony.” The conflict case is State v. Johnson, 5th Dist. Muskingum No. CT2016-0035, 2016-Ohio-7931. It is ordered by the court that the clerk shall issue an order for the transmittal of the record from the court of appeals for Summit County.